ASSET PURCHASE AND SALE AGREEMENT This Asset Purchase and Sale Agreement (this “Agreement”), dated as of August 31, 2009 (the “Agreement Date”), is entered into by and between Ram-Fab, Inc. and Jones Resource Group, Inc., both Arkansas corporations (collectively, “Seller”), and Organic Pigments, LLC, a South Carolina limited liability company (“Buyer”).Each of Seller and Buyer may be referred to individually in this Agreement as a “Party” or collectively as the “Parties.”Unless otherwise defined in the text of this Agreement, capitalized terms are defined in Section 10 herein. Recitals: WHEREAS, Ram-Fab, Inc., operates a pipe and vessel fabrication/manufacturing business in Crossett, Arkansas (the “Business”); WHEREAS, Jones Resource Group, Inc. is the sole shareholder of Ram-Fab, Inc. and also is sole owner of the real estate and improvements which are the location of the Business (the Property) and currently leases the Property to Ram-Fab, Inc.; WHEREAS, Buyer desires to acquire the Business and to lease the Property. NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, it is hereby agreed between Seller and Buyer as follows: 1.PURCHASE AND SALE 1.1Purchase and Sale of Assets.Upon the terms and subject to the conditions of this Agreement, on the Closing Date (defined herein in Section 2.1), Buyer shall purchase from Seller, and Seller shall sell, convey, transfer, assign and deliver to Buyer, all of Seller’s right, title and interest in and to Seller’s following specific property and assets (collectively, the “Purchased Assets”): (a) Excluding the ADFA Collateral, all equipment, tools, office equipment, office supplies, furniture, and vehicles owned by Ram-Fab, Inc. used in the Business, and including without limitation the specific items of property as set forth on Attachment 1.1(a) to be completed at Closing in accordance with the Parties’ mutual agreement and then attached to this Agreement as an exhibit; (b) Those accounts receivable of Ram-Fab, Inc. existing as of the Closing Date and approved for purchase by Buyer. These purchased accounts receivable, with the agreed amounts due to Seller thereunder, shall be mutually agreed to by the Parties and shall be set forth on a document to be entitled Attachment1.1(b) to be completed at Closing in accordance with the Parties’ mutual agreement and then attached to this Agreement as an exhibit; 1 (c) Those raw materials of Ram-Fab, Inc. existing as of the Closing Date and approved for purchase by Buyer. These purchased raw materials, with their agreed values, shall be mutually agreed to by the Parties and shall be set forth on a document to be entitled Attachment1.1(c) to be completed at Closing in accordance with the Parties’ mutual agreement and then attached to this Agreement as an exhibit; (d) The work in progress inventory of Ram-Fab, Inc. existing as of the Closing Date and approved for purchase by Buyer (the “WIP”). The values of the WIP will be calculated as follows:For each 100% completed spool, ready to ship, not invoiced, the total of: Material at Seller’s selling prices, and labor operations at Seller’s selling prices; and For each partially completed spool, the total of: Material at Seller’s cost plus 4%, or 4% of the value of the material if customer furnished, and labor operations at Seller’s selling prices prorated to the spool’s percentage of completion. This purchased WIP, with their agreed values (the “Warranted Value”), shall be mutually agreed to by the Parties for each of Ram-Fab, Inc.’s jobs existing on the Closing Date and shall be set forth on a document to be entitled Attachment1.1(d) to be completed at Closing in accordance with the Parties’ mutual agreement and then attached to this Agreement as an exhibit; (e) To the extent transferable, all rights under or pursuant to all warranties, representations and guarantees made by suppliers/vendors with respect to the Assets or the Business; (f)All Ram-Fab, Inc. (i) customer contracts and outstanding offers or solicitations existing as of the Closing Date, and (ii) all equipment leases or other executorycontractstowhich Ram-Fab, Inc. is a party and which are part of the Assumed Liabilities described below (with (i) and (ii) herein collectively, the “Contracts”); (g) All Governmental Authorizations, if any and including without limitation environmental permits necessary to conduct the Business and all pending applications therefore or renewals thereof, in each case to the extent transferable to Buyer; (h) All data, computer software applications (including without limitation Sellers' MAS90 software license)and programs, computer software licenses, computerized databases, and records related to the operations of the Business, including but not limited to client and customer lists and records, referral sources, research and development reports and records, production reports and records, service and warranty records, equipment logs, operating guides and manuals, financial and accounting records, creative materials, advertising materials, marketing and promotional materials, studies, reports, correspondence, invoices, strategic plans, market strategies, sales and marketing studies, and other similar documents and records and, subject to any applicable legal requirements, copies of all personnel records; (i) All of the intangible rights and property that are owned by Ram-Fab, Inc., including but not limited to all right, title, and interest in and to all Intellectual Property, going concern value, the name “Ram-Fab, ”goodwill, telephone, internet domain names and HTML rights and other rights related to the global information system, telecopier and e-mail addresses and listings; and 2 1.2Excluded Assets.Notwithstanding anything to the contrary in Section 1.1 or elsewhere in this Agreement, the following assets of Seller (collectively, the “Excluded Assets”) are not part of the sale and purchase described herein, are excluded from the Purchased Assets and shall remain the property of Seller after the Closing: (a)all cash, promissory notes or other negotiable instruments; (b)all minute books and membership records of Seller; (c)all personnel records and other records that Seller is legally required to retain in its possession; (d)all claims for refund of taxes and other governmental charges of whatever nature, if any; (e)certain equipment not related to the Business as agreed to by the Parties and listed on a document to be entitled Attachment 1.2(e) to be completed at Closing in accordance with the Parties’ mutual agreement and then attached to this Agreement as an exhibit; and (f)the ADFA Collateral. 1.3Assumption of Liabilities; Proration of Future Expenses. (a)At the Closing, on the terms and subject to the conditions, provisions, and restrictions set forth in this Agreement, Buyer agrees to assume and pay or discharge as they come due (subject, however, to Buyer’s right to contest in good faith any disputed liability) the following liabilities of Seller (the “Assumed Liabilities”): All the accrued liabilities and trade accounts payable of Seller as of the close of business on the Closing Date and mutually agreed to by the Parties and as set forth on a document to be entitled Attachment1.3(a) to be completed at Closing in accordance with the Parties’ mutual agreement and then attached to this Agreement as an exhibit.Such attachment shall include all accrued but unpaid trade payables and other liabilities as of the date thereof.Notwithstanding anything herein to the contrary, Buyer shall not assume any liabilities of Seller which are not shown on Attachment 1.3(a), and the Assumed Liabilities are limited strictly to those to be shown on Attachment 1.3(a). Buyer shall not assume, and Seller shall retain liability for, any and all liabilities of Seller (including without limitation trade accounts payable which are not specifically described in Attachment 1.3(a) as finally prepared. (b)If new accounts for utilities serving the Business are not open and effective as of the Closing Date, any utility billing to Seller covering dates before and after the Closing Date shall be prorated between Seller and Buyer, with Buyer to promptly pay to Seller the prorated amount of such billing computed from and including the Closing date to the end of the billing cycle for that billing.Any personal property taxes or other fees or charges arising from ownership of any of the Assets or operation of the Business shall be prorated as of the Closing Date and shall be handled as follows:Seller shall be responsible to pay any such charges which accrued prior to the Closing Date, and Buyer shall be responsible to pay any such charges which accrued on or after the Closing Date.The Party receiving the billing for any such charges shall notify the other Party of the amount it owes for the billing (with such notice to include a copy of the relevant billing and a calculation of the prorated amounts payable by each Party), and the Party so notified within ten (10) days of the notice date shall pay the other Party the amount properly due as provided in this Section 1.3(b). 3 1.5Purchase Price. (a)Purchase Price.The purchase price for the Purchased Assets (the “Purchase Price”) shall be a dollar amount which is equal to (i) Two Million Six
